Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 28 August 1790
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas


Treasury DepartmentAugust 28th 1790
Gentlemen

Since the date of my last letter to you, the Legislature of the United States have passed two Acts, that is to say, on the fourth and twelfth of the present month; by which, among other things, they empower the President to cause to be borrowed on account of the United States Fourteen Millions of Dollars; The execution of which power has been by him committed to me: as will appear by a copy of each of those acts and of the President’s commission or warrant to me herewith transmitted, authenticated in due form.
In consequence of these proceedings I am now in condition to determine on the provisional Loan announced in your letter of the 25th day of January last; and after due consideration I have concluded to accept and ratify it. For this purpose I send a power, which I doubt not you will find competent, executed under my hand and the seal of the Treasury.
While I pursue, by this acceptance, what appears to me to be the interest of the United States, I am pleased with the opportunity of doing a thing, which will be agreeable to you. At the same time, your own judgment will suggest to you, that in dismissing all scruple about the manner in which the business has been undertaken, I give you a proof of my confidence, that no inconvenience will result from the precedent. The qualifications annexed by you to the undertaking, shew, that you were fully sensible of its delicacy, and satisfy me, that I need not press upon you the inadmissibility of any thing of a like nature in future; however cogent the motives to it. The situation of the United States, hereafter, will not, I trust, expose their friends to such disagreeable dilemmas, as they have been accustomed to in times past.
You will perceive, that my authority to you goes as well to the making a new loan, as to the confirmation of that, which you have undertaken. The design of this is, not to double or increase the loan, but to enable you to give such a form to the business, as circumstances may require. Your engagements, of course, must not extend beyond the sum of three Millions of Florins.
You will observe also, that by the first act the time of reimbursement of the loans to be made in virtue of it, is not to exceed fifteen years. That which is mentioned in your letter, will somewhat, though but little exceed this limit. I presume you can easily arrange the installments so as to come within it. I shall be glad it may be so modified, if the state of the business will permit. But as the last act has no such limitation of time, I do not mean that the difference should be an obstacle.
I should also wish for particular reasons, that the business may be so regulated as to give it the form of two loans; one, for two millions under the first Act, and the other, for one million under the second. But neither about this am I so solicitous, as to be willing that it should constitute an embarrassment. And it can only be proper, if the time of reimbursement can be made to correspond with the first act.
I destine a million and a half of this sum as a payment to France under the direction of Mr. Short our Chargé des affaires at that Court, whose order for the purpose you will be pleased to follow. Of this, however, I rely on your prudence, that nothing will be said, till you receive his instructions to remit or pay.
It cannot escape your observation, not only, that the faith of our Government is fully pledged by the laws, of which I send you copies, for the performance of the conditions of the Loans which shall be made in consequence of them, but that there is an actual appropriation of unexceptionable funds for payment of the Interest. This, if properly considered, ought materially to influence the terms upon which the future loans shall be made. The nature of our present Government is such, that absolute reliance may be placed on its pecuniary dispositions, once made.
I have the honor to be with great consideration and esteem, Gentlemen, Your obedt. Servt.
Alex HamiltonSecretary of the Treasy
Messrs. Wilhem & Jan Willink and Nicholas & Jacob Van Staphorst and HubbardAmsterdam

